DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,554,468. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘468 discloses the limitations in claims 1 and 9.
For claim 2, ‘468 discloses the limitations in claim 2.
For claim 3, ‘468 discloses the limitations in claim 3.
For claim 4, ‘468 discloses the limitations in claim 4.
For claim 5, ‘468 discloses the limitations in claim 5.
For claim 6, ‘468 discloses the limitations in claim 6.
For claim 7, ‘468 discloses the limitations in claim 1.
For claim 8, ‘468 discloses the limitations in claim 7.
For claim 9, ‘468 discloses the limitations in claim 8.
For claim 10, ‘468 discloses the limitations in claim 10.
For claim 11, ‘468 discloses the limitations in claim 11.
For claim 12, ‘468 discloses the limitations in claim 12.
For claim 13, ‘468 discloses the limitations in claim 13.
For claim 14, ‘468 discloses the limitations in claims 1 and 14.
For claim 15, ‘468 discloses the limitations in claim 1.
For claim 16, ‘468 discloses the limitations in claim 15.
For claim 17, ‘468 discloses the limitations in claim 16.
For claim 18, ‘468 discloses the limitations in claim 17.
For claim 19, ‘468 discloses the limitations in claim 18.
For claim 20, ‘468 discloses the limitations in claim 19.
For claim 21, ‘468 discloses the limitations in claim 20.
For claim 22, ‘468 discloses the limitations in claim 21 and 9.
For claim 23, ‘468 discloses the limitations in claims 21 and 22.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11277296. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘296 discloses the claimed limitations in claims 1 and 8.
For claim 2, ‘296 discloses the claimed limitations in claim 2.
For claim 3, ‘296 discloses the claimed limitations in claim 3.
For claim 4, ‘296 discloses the claimed limitations in claim 4.
For claim 5, ‘296 discloses the claimed limitations in claim 5.
For claim 6, ‘296 discloses the claimed limitations in claim 6.
For claim 7, ‘296 discloses the claimed limitations in claim 1.
For claim 8, ‘296 discloses the claimed limitations in claim 7.
For claim 9, ‘296 discloses the claimed limitations in claim 1.
For claim 10, ‘296 discloses the claimed limitations in claim 9.
For claim 11, ‘296 discloses the claimed limitations in claim 10.
For claim 12, ‘296 discloses the claimed limitations in claim 11.
For claim 13, ‘296 discloses the claimed limitations in claim 12.
For claim 14, ‘296 discloses the claimed limitations in claim 13.
For claim 15, ‘296 discloses the claimed limitations in claim 14.
For claim 16, ‘296 discloses the claimed limitations in claim 15.
For claim 17, ‘296 discloses the claimed limitations in claim 16.
For claim 18, ‘296 discloses the claimed limitations in claim 17.
For claim 19, ‘296 discloses the claimed limitations in claim 18.
For claim 20, ‘296 discloses the claimed limitations in claim 19.
For claim 21, ‘296 discloses the claimed limitations in claim 20.
For claim 22, ‘296 discloses the claimed limitations in claim 21 and 8.
For claim 23, ‘296 discloses the claimed limitations in claim 22 and 8.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  If a terminal disclaimer were filed to overcome the double patenting rejections of the claims, claims 1-23 would appear allowable under the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou et al (CN 106850165) discloses transmitting a synchronization signal via an initial access subband.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463